Opinion by
Rice, P. J.,
Under the admitted facts the plaintiff made out a prima facie case. In defense, the owner of the buildings offered in evidence a single clause of a contract between him and the contractor, which we are asked to assume was the contract under which the buildings were erected. Without having before us the whole contract, and without any evidence upon the record that the lien in question “ can or might in any manner or way affect or take priority to the lien” of any mortgage■ given by the owner, we cannot say that the court committed *459error in holding that no defense was made out. We do not feel warranted in going outside the record in search of questions not fairly raised by the evidence.
Finding no error in the record, the judgment is affirmed.